PER CURIAM:
Petitioner was found deport-able at a hearing conducted on July 8, 1965. He has remained in this country, however, by resorting to various procedural expedients. He now seeks to reopen his deportation hearing in order to obtain status as a permanent resident, Both the Special Inquiry Officer and the Board of Immigration Appeals denied his motion because he was statutorily ineligible as there were no immigrant visas immediately available or likely to become so in the near future. See 8 U.S.C. Section 1255. We agree. Moreover, the record is absolutely barren of any evidence or facts to support petitioner’s claim that this determination was an abuse of discretion because others similarly situated have been allowed to remain.
The petition to review is denied and the statutory stay is vacated.